Citation Nr: 1008438	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine at C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to 
April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection for 
degenerative disc disease of the cervical spine, C5-C6, and 
assigned a 10 percent disability rating.  The matter has 
otherwise been handled by the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2009.  A copy of 
the hearing transcript has been associated with the claims 
file.

During the August 2009 Travel Board hearing, the Veteran 
testified that he experienced headaches which he apparently 
related to his cervical spine condition.  The issue of 
entitlement to service connection for headaches, to include 
as secondary to service-connected degenerative joint disease 
of the cervical spine, C5-C6, has not previously been 
adjudicated and is hereby REFERRED to the RO for initial 
consideration and development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is necessary in order to fully and fairly 
adjudicate the Veteran's claim.



VA Examination

The Veteran was afforded a VA examination for his cervical 
spine condition in September 2008.  During his August 2009 
Travel Board hearing, the Veteran testified that he felt his 
disability had worsened since that examination.  As the 
Veteran has asserted that his service-connected disability 
has worsened since his last examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination of the cervical spine.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his cervical spine disability.  

The examiner should conduct complete 
range of motion studies and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.

2.  After ensuring that the examination 
report addresses, in full, the above 
questions, the RO/AMC should readjudicate 
the claim.  If it remains denied, the 
RO/AMC should provide the Veteran and his 
representative a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


